The plaintiffs were in an automobile owned by one of them. While this automobile was motionless, it was struck in the rear by an automobile owned and operated by defendant. In view of the sharp dispute as to the force of the impact; as to the alleged injuries; and as to whether there were any injuries at all, there should be a trial of the entire case so that it may be determined whether the claimed injuries could and did result from the accident (Steinbach v. Denker, 13 A D 2d 795; Goldman v. Reese, 13 A D 2d 994; Ruppert v. Building Materials Dist., 10 A D 2d 621). Ughetta, Acting P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.